DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 17 and 19, the term “generally” in claims 17 and 19is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Because of this it is unclear in claim 17 what is considered generally parallel and it is unclear in claim 19 what is considered generally perpendicular.
For the purposes of examination the statement generally parallel is considered to mean the relationship is more parallel than perpendicular and the statement generally perpendicular is considered to mean the relationship is more perpendicular than parallel.
In regards to claim 18, the term “is at least near” in claim 18 is a relative term which renders the claim indefinite. The term “is at least near” is not defined by the claim, the specification does not 
For the purposes of examination the statement is at least near perpendicular is considered to mean the relationship is more perpendicular than parallel.

Claim Rejections - 35 USC § 103
Claim 1-2, 4-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 20160150659 A1 (hereinafter Chen) in view of Takasaki GB 2292173 A (hereinafter Takasaki).
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In regards to claim 1, Chen teaches an integrated latch apparatus for a securing and releasing computer equipment from a chassis (see fig 7), the apparatus comprising: a support bracket (portion of 102 below 104 as seen in a landscape view of fig 1) including a first lateral structure (110): a rotating shaft (108) secured to the support bracket (See fig 1, indirectly): a sliding plate (300) including a latching 
However Chen does not teach a torsion spring disposed on the rotating shaft such that the torsion spring biases the first lateral structure of the support bracket against the second lateral structure of the handle such that the handle is in an open position when the torsion spring is extended toward an equilibrium state and in a closed position when the torsion spring is biased toward a fully compressed state.
Takasaki teaches a similar latch but for a cabinet. Takasaki teaches a torsion spring (20) disposed on the rotating shaft (5) such that the torsion spring biases the first lateral structure of the support bracket (26) against the second lateral structure of the handle (4) such that the handle is in an open position when the torsion spring is extended toward an equilibrium state (see fig 4) and in a closed position (fig 3) when the torsion spring is biased toward a fully compressed state (fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Takasaki’s technique of a torsion spring on Chen’s latch in order to assist the opening of the handle into an open position once the locking unit (Chen 400) has been released (See MPEP 2141 III. C).
In regards to claim 2, Chen teaches the integrated latch apparatus of claim 1, wherein the one or more nudging extensions of the handle engage (indirectly) and laterally move the sliding plate in an opposite direction toward the support bracket when the handle is rotated from the closed position to 
In regards to claim 4, Chen teaches the integrated latch apparatus of claim 1, further comprising a mounting bracket (340) secured to the support bracket (See fig 1).
In regards to claim 5, Chen teaches the integrated latch apparatus of claim 4, wherein the sliding plate is disposed between the supporting bracket and the mounting bracket (See fig 1).
In regards to claim 6, Chen teaches the integrated latch apparatus of claim 4, wherein the mounting bracket is mounted to a front cover of the computer equipment (See fig 7).
In regards to claim 7, Chen teaches the integrated latch apparatus of claim 1, wherein when the handle is positioned in the open position, the handle is operable for sliding the computer equipment in and out of a chassis disposed in a rack (fig 7).
In regards to claim 8, Chen teaches the integrated latch apparatus of claim 1, wherein the handle includes at least two nudging extensions (See fig 4).
In regards to claim 9, Chen teaches the integrated latch apparatus of claim 1. Wherein the first lateral structure extends between a first wing structure and a second wing structure (the two sides of 112) disposed on the support bracket (See fig 1 and fig 2).
In regards to claim 10, Chen teaches the integrated latch apparatus of claim 9, wherein the first wing structure and second wing structure are both perpendicular to the first lateral structure (See fig 1 and fig 2).
In regards to claim 11, Chen teaches the integrated latch apparatus of claim 9, wherein the rotating shaft has a first end and a second end, the first end secured to the first wing structure and the second end secured to the second wing structure (See fig 4).
In regards to claim 12, chen teaches the integrated latch apparatus of claim 1, wherein the handle includes two elongated sides (200 sides fig 1), the second lateral structure extending between the two elongated sides (See fig 6).
In regards to claim 13, Chen teaches the integrated latch apparatus of claim 1, wherein the one or more nudging extensions engage (indirectly via 210) the sliding plate through one or more corresponding slots (302 see fig 5) in the sliding plate. 
In regards to claim 14, Chen teaches the integrated latch apparatus of claim 1, further comprising one or more compression springs (320) for laterally biasing the sliding plate and latching extension away from the support bracket (para 27).
In regards to claim 17, Chen teaches the integrated latch apparatus of claim 1, wherein the handle is generally parallel to the sliding plate when the handle is in the closed position (See fig 3).
In regards to claim 18, Geng teaches the integrated latch apparatus of claim 1, wherein the handle is at least near perpendicular to the sliding plate when the handle is in the open position (See fig 5).
In regards to claim 19, Chen teaches the integrated latch apparatus of claim 1. wherein the latching extension is generally perpendicular to the sliding plate (See fig 1).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen in view of Takasaki as applied to claims 1-2, 4-14, and 17-19 above, and further in view of Lu US 20210267075 A1 (hereinafter Lu).
In regards to claim 3, Chen as modified teaches the integrated latch apparatus of claim 1, however Chen as modified by Takasaki does not teach wherein the torsion spring is a double torsion spring.
Takasaki only teaches a single torsion spring.

It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Takasaki’s torsion spring a double torsion spring in order to increase the release force of Chen’s latch.
Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen in view of Takasaki as applied to claims 1-2, 4-14, and 17-19 above, and further in view of Kopylov US 20110068588 A1 (hereinafter Kopylov).
In regards to claim 15, Chen teaches the integrated latch apparatus of claim 1.
However Chen does not teach the integrated latch apparatus further comprising a spring-loaded shaft secured to the support bracket for engaging a hole in the handle when the handle is in the closed position, thereby locking the handle in the closed position.
Chen only teaches a locking unit (400). Chen further suggest other suitable locking mechanisms can be used (see para 26).
Kopylov teaches a swinging latch further comprising a spring-loaded shaft (22) secured to the support bracket (16, fig 1) for engaging a hole (27) in the handle (fig 2) when the handle is in the closed position, thereby locking the handle in the closed position (fig 1, fig 4).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Chen’s locking mechanism with Kopylov’s locking mechanism, improving ease of use, to achieve the predictable result of locking the handle (See MPEP 2141 B.)
In regards to claim 16, Chen as modified by Kopylov teaches the integrated latch apparatus of claim 15, wherein Kopylov further teaches the spring-loaded shaft is configured to disengage with the hole in the handle when the spring in spring-loaded shaft is compressed (the spring is compressed), thereby unlocking and allowing the handle to be rotated to an open position (fig 4a-4c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Figge et al. US 20050093304 A1 - teaches a similar device.
Sekulovic US 20020163205 A1 - teaches a similar device.
Pinkow US 6109669 A – teaches a similar device.
Weinerman et al. US 4683736 A – teaches a similar device.
Hall US 20040113432 A1 – teaches a similar device.
Geng et al. US 20160259381 A1 – teaches a similar pushing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675